Title: From Thomas Jefferson to Martha Jefferson Randolph, 18 June 1802
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson


            Washington June 18. 1802.
            I recieved, my dear daughter, your’s of the 13th. by post. I regret extremely the situation of your family, not only for my disappointment here, but for what they are to suffer. I acknolege that, knowing when I came away the measles were in the neighborhood, I saw it was but too possible your visit here would be delayed. as it is, we must agree to the fall visit, and as Maria will be at Monticello, I trust she will come on with you. I believe we shall conclude here to leave this place the last week of July; probably I shall be with you by the 24th. say 5. weeks from this time, and I shall endeavor that mr Eppes & Maria be there also by that time. I hope Peter Hemings will get the better of his complaint, or I know not what we should do, as it is next to impossible to send Ursula & her child home & bring them back again.—the servants here have felt great disappointment at your not coming. the coachman is particularly chagrined. I suppose he wishes to have an opportunity of shewing himself on his box; which with me he has never had. mr and mrs Trist are to set out in a very few days for Albemarle, and I believe the two young ladies go with them. he, I fancy will proceed immediately to the Missisipi.—present my best esteem to mr Randolph, abundance of soft things to the children, and warmest affections to yourself.
            Th: Jefferson
          